365 F.2d 831
Matthew Paul ZALECK, Appellant,v.Lawrence E. WILSON, Warden San Quentin Prison, Appellee.
No. 20456.
United States Court of Appeals Ninth Circuit.
September 12, 1966.

Appeal from the United States District Court for the Northern District of California, Southern Division; Alfonso J. Zirpoli, Judge.
Marvin S. Kayne, San Francisco, Cal., for appellant.
Thomas C. Lynch, Atty. Gen. of Cal., Albert W. Harris, Jr., Asst. Atty. Gen., Robt. R. Granucci, Deputy Atty. Gen., San Francisco, Cal., for appellee.
Before HAMLEY, HAMLIN and DUNIWAY, Circuit Judges.
PER CURIAM:


1
Johnson v. State of New Jersey, 384 U.S. 719, 86 S. Ct. 1772, 16 L. Ed. 2d 882 requires rejection of appellant's contention that the rule of Escobedo v. State of Illinois, 378 U.S. 478, 84 S. Ct. 1758, 12 L. Ed. 2d 977, should be applied retroactively to his in-custody interrogation.


2
Affirmed.